STRAUP, J.
(dissenting).
Considering the case now upon the views alone as expressed in the prevailing opinion, I think the judgment or decree of the majority members ought to be made more specific and certain. That the appellants had acquired prior rights in and to the use of the ascertained quantity of waters of the lake was not disputed. It was decided, and conceded by all concerned, that “under no condition should respondents be permitted to take water from the lake until they can' *62do so without interefering with appellants’ prior rights.”' Besides the quantity of waters of the lake, in and to the use of which appellants had acquired rights, the principal disputed and litigated question in the case was as to whether respondents’ proposed diversion of waters, under the conditions and in the manner stated in their application for an appropriation, and as shown by the record, would constitute an interference with appellants’ rights. It was asserted by appellants, on the one hand, and denied by respondents, on the other, that such proposed appropriation and diversion would interfere with such rights. The issue raised on such asserted and denied claim was what chiefly gave rise to this lawsuit. The lower court held that respondents’ proposed appropriation and diversion would not interfere with any of appellants’ rights. The majority members of the court held that such a conclusion was not justified — at least not to so full an extent' — and that the rights of appellants were not fully guarded and protected by the judgment or decree of the court below. Views are expressed by them that under certain conditions the respondents’ proposed diversion of waters of the lake would not interfere with appellants’ rights, and that under other conditions such diversion might interfere with such rights, or cast on appellants increased burdens. Appellants, in their petition for a rehearing, have therefore requested that, upon the record and as disclosed by the evidence, such conditions be ascertained and determined. Accordingly, they have suggested that the directed judgment or decree be so modified as to adjudge “that hereafter during any season of any year, whenever the level of the lake shall be at, or below, ‘compromise point,’ so icalled, the defendants shall not pump or divert water from the lake, unless before that they shall have, by cuts or dredg-ings in the lake, or by such other effectual means as they may adopt, rendered the surplus water in the trough of the lake, in as much quantity at least as they shall divert therefrom, available to use and caption at the place where the plaintiffs’ pumps are now installed; and upon their failure to so make said surplus water available in the quantity afore*63said, at tbe time aforesaid, and at the place aforesaid, the said defendants and their successors in title and interest shall be, and they hereby are, forbidden to pump or divert water from the lake, during any season of that year, or until the level of the lake shall have again risen above compromise point; provided that it shall be the duty of the plaintiffs herein, and their successors in interest and title, to maintain their dams at or near the outlet of said lake, as they have heretofore done for the storage of water in said lake.”
If it is thought that such a judgment would not be supported by the record, or would not be in harmony with the views expressed in the prevailing opinion, I think a specific and definite judgment ought to be made which would be in accordance with such views and the record. Not to do so, I am afraid, leaves the litigants on the chief issue — whether respondents’ proposed diversion will constitute an interference with appellants’ rights — just where they were before this lawsuit was had.
I therefore think we ought to grant a rehearing and further examine the case.